Case 1:19-bk-00359-HWV Doc 32-1 Filed 04/24/19 Entered 04/24/19 14:41:08   Desc
                      Exhibit Agreement of Sale Page 1 of 7
Case 1:19-bk-00359-HWV Doc 32-1 Filed 04/24/19 Entered 04/24/19 14:41:08   Desc
                      Exhibit Agreement of Sale Page 2 of 7
Case 1:19-bk-00359-HWV Doc 32-1 Filed 04/24/19 Entered 04/24/19 14:41:08   Desc
                      Exhibit Agreement of Sale Page 3 of 7
Case 1:19-bk-00359-HWV Doc 32-1 Filed 04/24/19 Entered 04/24/19 14:41:08   Desc
                      Exhibit Agreement of Sale Page 4 of 7
Case 1:19-bk-00359-HWV Doc 32-1 Filed 04/24/19 Entered 04/24/19 14:41:08   Desc
                      Exhibit Agreement of Sale Page 5 of 7
Case 1:19-bk-00359-HWV Doc 32-1 Filed 04/24/19 Entered 04/24/19 14:41:08   Desc
                      Exhibit Agreement of Sale Page 6 of 7
Case 1:19-bk-00359-HWV Doc 32-1 Filed 04/24/19 Entered 04/24/19 14:41:08   Desc
                      Exhibit Agreement of Sale Page 7 of 7
